[Cite as State v. Bostick, 2022-Ohio-4228.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              WARREN COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :     CASE NOS. CA2022-03-013
                                                                    CA2022-04-015
                                                    :
     - vs -                                                     OPINION
                                                    :           11/28/2022

 JEFFREY S. BOSTICK,                                :

        Appellant.                                  :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 21CR38758


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

Craig A. Newburger, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, Jeffrey S. Bostick, appeals from his conviction in the Warren

County Court of Common Pleas for failure to comply with the order or signal of a police

officer. For the reasons set forth below, we affirm his conviction.

        {¶2}     On November 29, 2021, Springboro Police Officer Cody Baker was monitoring

traffic in Springboro, Ohio while in a marked police cruiser. Around 9:30 a.m., he received
                                                                    Warren CA2022-03-013
                                                                           CA2022-04-015

a notification that a silver Buick sedan bearing a stolen license plate had entered the city

near Hazel Woods Park. Officer Baker drove towards the area and located the Buick by

the intersection of State Route 73 and Sharts Road. Though the officer could see that there

were two occupants in the vehicle, he was unable to provide a physical description of the

occupants.

       {¶3}   For officer safety, Officer Baker did not try to stop the Buick until Franklin

Police Officer Patrick Holland arrived as backup. By this time, the Buick had entered

northbound I-75. Officer Baker activated his cruiser's overhead lights and initiated a traffic

stop of the Buick. Though the Buick briefly moved over to the shoulder and slowed down,

the vehicle did not come to a stop. It proceeded to reenter traffic and began traveling at

excessive rates of speed, between 89 m.p.h. and 117 m.p.h. Officers Baker and Holland

gave pursuit with their lights and sirens activated.

       {¶4}   The Buick exited I-75 at the Austin Boulevard exit and proceeded towards

Miamisburg. Reaching speeds of 100 m.p.h., the Buick drove into oncoming traffic, failed

to obey stop signs and traffic lights, and on one occasion, nearly struck a citizen in an

intersection. Officers eventually terminated their pursuit of the Buick after it turned onto

Main Street. At this time, Officer Holland was in his police cruiser at a nearby intersection

when the Buick drove straight at him. Officer Holland had to maneuver his cruiser to avoid

a collision with the Buick. As the Buick went past him, Officer Holland was able to see the

Buick's driver and passenger from less than ten yards away.

       {¶5}   Officer Holland described the driver of the Buick as having a clean, buzz-cut

haircut, a scruffy three-day beard, and a darker complexion or darker facial features. He

did not observe any facial tattoos on the driver. Officer Holland described the passenger in

the Buick as having longer hair and a longer beard. In a report created after the police


                                             -2-
                                                                    Warren CA2022-03-013
                                                                           CA2022-04-015

chase had ended but before the driver and passenger of the Buick had been apprehended,

Officer Holland indicated that the driver was bald with "darker facial features, a darker

complexion." He also indicated that he was unsure of whether the driver was white or black.

       {¶6}   Miami Township Police Officer Scott Snell responded to the area where the

police chase had terminated. He located the Buick parked near Jefferson Street and

Genetta Drive.    The vehicle was unoccupied.       Officer Snell ran the Buick's VIN and

discovered the vehicle had been reported stolen. A resident who lived in the area where

the Buick was parked advised Officer Snell that she had seen two males wearing hooded

sweatshirts and a Carhart jacket run from the vehicle. A second resident, Nick Rizzo,

advised that his property has a trail at the back of it, which follows a wooded creek line. He

had found two white men in their late 20s crouched down hiding in the weeds behind his

property near the creek line. One of the men had a beard and one was wearing a Carhart

jacket. When the men saw Rizzo, they jumped up and took off running "pretty hard" along

the creek in the direction of Cherry Hill.

       {¶7}   A canine unit was called in to search for the men along the wooded creek line.

During the search, a day planner and toiletry bag was found in the creek bed. The items

appeared as if they had not been there long, as they were not covered with mud, leaves, or

debris. The day planner contained letters and personnel effects for "Matthew Lee." Officers

continued to search the area, with Miamisburg Police Officer Nyles Green finding footprints

near a retention pond. The footprints were headed south, towards a culvert.

       {¶8}   At the culvert, officers found a Carhartt jacket and a set of car keys. The keys

were for a Ford, not a Buick. Two males were found hiding in a storm drain near the culvert

and were taken into custody. The men were identified as appellant and Matthew Lee




                                             -3-
                                                                      Warren CA2022-03-013
                                                                             CA2022-04-015

Roddy. Officer Holland identified appellant as the Buick's driver. He confirmed that Roddy,

who had facial tattoos and longer hair, was not the driver.

       {¶9}   Appellant was subsequently indicted on one count of failure to comply with an

order or signal of a police officer, in which it was alleged that he caused a substantial risk

of serious physical harm to persons or property, in violation of R.C. 2921.331(B) and

(C)(5)(a)(ii), a felony of the third degree, one count of receiving stolen property in violation

of R.C. 2913.51(A), a felony of the fourth degree, and one count of obstructing official

business in violation of R.C. 2921.31(A), a misdemeanor of the second degree. Following

a jury trial, appellant was found guilty of all charges. He was sentenced to 30 months in

prison for failing to comply with the order or signal of a police officer, 12 months in prison

for receiving stolen property, and 30 days in jail for obstructing official business. The

sentences were run concurrently, for an aggregate prison term of 30 months. Appellant's

license was also suspended for five years.

       {¶10} Appellant appealed, raising the following as his sole assignment of error:

       {¶11} THE EVIDENCE WAS INSUFFICIENT AS A MATTER OF LAW AND/OR

GOES AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE TO SUSTAIN

APPELLANT'S CONVICTION FOR COUNT ONE OF FAILURE TO COMPLY WITH AN

ORDER OR SIGNAL OF A POLICE OFFICER (SUBSTANTIAL RISK OF SERIOUS

PHYSICAL HARM TO PERSONS OR PROPERTY), 2321.331(B), A FELONY OF THE

THIRD DEGREE.

       {¶12} Appellant contends his conviction for failure to comply with an order or signal

of a police officer was not supported by sufficient evidence and was against the manifest

weight of the evidence because the state failed to prove that he was the driver of the fleeing




                                             -4-
                                                                      Warren CA2022-03-013
                                                                             CA2022-04-015

Buick. He does not challenge the weight or sufficiency of the evidence with respect to his

convictions for receiving stolen property or obstructing official business.

       {¶13} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Grinstead,

194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency

of the evidence underlying a criminal conviction, an appellate court examines the evidence

in order to determine whether such evidence, if believed, would convince the average mind

of the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶14} On the other hand, a manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

In reviewing the evidence, an appellate court must be mindful that the jury, as the original

trier of fact, was in the best position to judge the credibility of witnesses and determine the

weight to be given to the evidence. State v. Blankenburg, 197 Ohio App.3d 201, 2012-


                                             -5-
                                                                     Warren CA2022-03-013
                                                                            CA2022-04-015

Ohio-1289, ¶ 114 (12th Dist.). An appellate court will overturn a conviction due to the

manifest weight of the evidence "only in the exceptional case in which the evidence weighs

heavily against the conviction." Id., citing State v. Thompkins, 78 Ohio St.3d 380, 387

(1997). Further, although the legal concepts of sufficiency of the evidence and weight of

the evidence are quantitatively and qualitatively different, "[a] determination that a

conviction is supported by the manifest weight of the evidence will also be dispositive of the

issue of sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150,

¶ 19.

        {¶15} The sole issue in this case was the identity of the driver of the fleeing Buick.

"It is well-settled that in order to warrant a conviction, the evidence must establish beyond

a reasonable doubt the identity of the accused as the person who committed the crime at

issue." State v. Jividen, 12th Dist. Warren No. CA2020-10-067, 2021-Ohio-2720, ¶ 11,

citing State v. Harner, 12th Dist. Brown No. CA2019-10-012, 2020-Ohio-3071, ¶ 13. "The

identity of the accused as the perpetrator of the crime may be established by direct or

circumstantial evidence." Id. Circumstantial and direct evidence have the same probative

value. State v. Lee, 12th Dist. Fayette Nos. CA2020-09-014 and CA2020-09-015, 2021-

Ohio-2544, ¶ 25.

        {¶16} Upon reviewing the record, we find that appellant's conviction for failure to

comply with the order or signal of a police officer is supported by sufficient evidence and is

not against the manifest weight of the evidence. The state presented ample evidence to

show that appellant was the driver of the Buick involved in the high-speed chase that

occurred on November 29, 2021. Officer Baker and Officer Holland pursued the Buick from

I-75 through Miamisburg with lights and sirens activated. Right as the chase was terminated

for safety purposes, the driver of the Buick drove the vehicle straight at Officer Holland's


                                             -6-
                                                                     Warren CA2022-03-013
                                                                            CA2022-04-015

cruiser. Though Officer Holland split his attention between maneuvering his own vehicle to

safety and observing the Buick, Officer Holland testified he was "able to look into the car

[and] identify the driver and the passenger of the vehicle." Officer Holland was less than

ten yards away from appellant when the Buick passed by his cruiser. He was able to

describe the driver of the vehicle as a man with a clean, buzz-cut haircut and a scruffy three-

day beard. Though he could not tell whether the man was white or black, Officer Holland

could tell that the driver had "darker facial features, a darker complexion" and did not have

facial tattoos. After appellant and Roddy were apprehended hiding in a storm drain, with

personal belongings containing Roddy's first and middle names being collected from the

nearby creek bed, Officer Holland was able to view both of the men. Officer Holland testified

that "without a doubt," appellant was the driver of the vehicle. Roddy, who had facial tattoos

and longer hair, was not the individual that Officer Holland observed behind the wheel of

the Buick.

       {¶17} Appellant challenges the reliability of Officer Holland's identification, noting

the short time the officer had to observe the Buick's driver while simultaneously

maneuvering his police cruiser out of harm's way and the officer's inability to initially

determine the race of the driver. The jury, as the trier of fact, was in the best position to

determine the "credibility of witnesses and weight to be given to the evidence as it relates

to the perpetrator's identity." State v. Burns, 12th Dist. Clinton No. CA2013-10-019, 2014-

Ohio-4625, ¶ 41. See also State v. Johnson, 12th Dist. Warren Nos. CA2019-07-076 and

CA2019-08-080, 2020-Ohio-3501, ¶ 24.           The jury clearly believed Officer Holland's

testimony that he had "no doubt" that appellant was the Buick's driver. The jury was in the

best position to judge the credibility of the officer, and we will not disturb its credibility




                                             -7-
                                                                       Warren CA2022-03-013
                                                                              CA2022-04-015

determination. Harner at ¶ 18; State v. Harding, 12th Dist. Madison No. CA2016-11-029,

2017-Ohio-8930, ¶ 26.

       {¶18} In light of Officer Holland's identification of appellant as the driver of the Buick

and the testimony and evidence tracking appellant and his passenger's path from the Buick

to the storm drain where they were apprehended, we find that the evidence presented at

trial does not weigh heavily in favor of acquittal. The jury did not clearly lose its way and

create a manifest miscarriage of justice in finding appellant guilty of failing to comply with

an order or signal of a police officer. Appellant's conviction is therefore not against the

manifest weight of the evidence and is supported by sufficient evidence.               His sole

assignment of error is overruled.

       {¶19} Judgment affirmed.


       M. POWELL, P.J., and PIPER, J., concur.




                                              -8-